



COURT OF APPEAL FOR ONTARIO

CITATION: Proulx v.
    Canadian Cove Inc., 2015 ONCA 509

DATE: 20150706

DOCKET: C59701

Hoy A.C.J.O., Sharpe and Benotto JJ.A.

BETWEEN

François Proulx

Plaintiff (Respondent)

and

Canadian Cove Inc., Terry Smith, 2042098 Ontario
    Ltd. o/a Jim Earle Marine Group and
Jim Earle
,
James
    Parker Earle a.k.a. Jim Earle

Defendant (Appellant)

James Parker Earle a.k.a. Jim Earle, appearing in person

Pierre Champagne and Julie Paquette,
    for the plaintiff (respondent) François Proulx

Heard and released orally: June 26, 2015

On appeal from the order of Justice Carole J. Brown of
    the Superior Court of Justice, dated November 3, 2014.

ENDORSEMENT

[1]

The appellant did not appear in court this morning. The court contacted
    him by telephone to seek an explanation and requested that he be available in
    person or by telephone at 2:30 p.m. today.

[2]

We heard the appellant by telephone at 2:30 p.m.  He asserts that he
    phoned the court yesterday to confirm that his appeal was proceeding today.  He
    further asserts that a man working at the court advised him that his appeal was
    not proceeding.  Accordingly, the appellant did not appear and instead
    delivered a boat in Georgian Bay.

[3]

In the circumstances, the appellant asks that his appeal be withdrawn. 
    All court records indicate clearly that the appeal was proceeding today.  We do
    not accept that the court advised the appellant that his appeal was not
    proceeding.  However, his request that his appeal be withdrawn is granted.

[4]

In any event, we have read the materials filed and the appellant would
    not have succeeded on the appeal on the issues that he raised.

[5]

The respondent shall be entitled to costs of the appeal in the amount of
    $13,000, inclusive of disbursements and HST.

Alexandra
    Hoy A.C.J.O.

Robert J. Sharpe
    J.A.

M.L. Benotto J.A.


